Title: To Benjamin Franklin from Joshua Johnson, 11 May 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Honbl. Sir.
Nantes 11 May 1779
I did myself the honour of Incloseing you some American News Papers the 29 Ultimo which I hope you got safe. Inclosed you have the only one I have received since.
Some time ago you was so obligeing as to write me that you had procured an exemtion of the Duties on my Furniture. I would rather pay ten times the sum than to be troublesome, but the ungenteel behaviour of the Farmers urgeing the Payment will I hope apoligize for my informing you that unless the Director General will send an Order for their acquital that you are under no obligations to him on my Account. I have a small Vessell Just Arrived from Baltimore who departed the 6 April. I have nothing new by her, nor has she brought any News Papers or I would have sent them to you.
In hopes of hearing from you shortly I remain with the greatest esteem Sir. Your most obedt. Servt
Joshua Johnson
His Excellency Benjn. Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr / Plenipotentiary at the / Court of / Versailles
Notation: Johnson Joshua 11. May 1779.
